STOULIG, Judge,
concurring.
I concur.
In my opinion the trial court should have reformed the term of the lease to comply with the ten-year provision of R.S. 41:1217(A) rather than strike the contract with nullity.
The penalty for the violation of the statutes is set forth in R.S. 41:1221 which provides for a fine and imprisonment. This statute does not decree such a lease to be null and void and therefore the lease agreement should have been given the full effect permitted under the Leases of Public Lands Laws.